  Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 1 of 9 PageID: 69



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                  :
SEBASTIEN LEIGH ECCLESTON,        :
                                  :         Civ. No. 20-7042 (RMB)
                 Petitioner       :
                                  :
       v.                         :              OPINION
                                  :
DAVID ORTIZ,                      :
                                  :
               Respondent         :
________________________          :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241, four addenda

(Pet., Dkt. No. 1, Addenda, Dkt Nos. 2-6) and his application to

proceed without prepayment of the filing fee. (“in forma pauperis”

or “IFP”) (IFP App., Dkt. No. 1-1.) 28 U.S.C. § 1915(a)(2) requires

            A prisoner seeking to bring a civil action or
            appeal a judgment in a civil action or
            proceeding without prepayment of fees or
            security therefor, in addition to filing the
            affidavit filed under paragraph (1), shall
            submit a certified copy of the trust fund
            account     statement    (or     institutional
            equivalent) for the prisoner for the 6-month
            period immediately preceding the filing of the
            complaint or notice of appeal, obtained from
            the appropriate official of each prison at
            which the prisoner is or was confined.

Petitioner did not submit a certified copy of this trust fund

account   statement.   Therefore,     the    Court   will   administratively
     Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 2 of 9 PageID: 70



terminate this action pursuant to Local Civil Rule 54.3, 1 subject

to reopening upon receipt of either the $5 filing fee for a habeas

petition or the certified trust fund account statement required by

1915(a)(2).

        Petitioner should also be aware that pursuant to Rule 4 of

the    Rules    Governing   Section   2254       Cases   in    the    United   States

District Courts, 2, the judge must promptly examine the petition and

“[i]f     it   plainly   appears   from       the   petition    and    any   attached

exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the

clerk to notify the petitioner.” § 2254, Rule 4. If Petitioner

were to reopen this action by paying the filing fee or submitting

his certified trust fund account statement, the Court would order

Respondent to answer only one ground for relief alleged in the

Petition and Addenda.



1
    Local Civil Rule 54.3(a) provides:

               (a) Except as otherwise directed by the Court,
               the Clerk shall not be required to enter any
               suit, file any paper, issue any process or
               render any other service for which a fee is
               prescribed by statute or by the Judicial
               Conference of the United States, nor shall the
               Marshal be required to serve the same or
               perform any service, unless the fee therefor
               is paid in advance. The Clerk shall receive
               any such papers in accordance with L.Civ.R.
               5.1(f).
2 Rule 4 is applicable to habeas petitions under 28 U.S.C. § 2241
under Rule 1, scope of the rules. § 2254, Rule 1.
                                          2
     Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 3 of 9 PageID: 71



I.      BACKGROUND

        Petitioner Sebastien Leigh Eccleston, a prisoner incarcerated

in the Federal Correctional Institution in Fort Dix, New Jersey,

is challenging his conviction by plea agreement on May 3, 1996 in

the United States District Court, District of New Mexico, Criminal

No. 95-0014(JB). (Pet., Dkt. No. 1.)

             On May 3, 1996, Eccleston pled guilty to four
             counts: (i) carjacking in violation of 18
             U.S.C. § 2119(1), and aiding and abetting in
             violation of 18 U.S.C. § 2; (ii) “us[ing and
             carry[ing] a firearm ... during and in
             relation to a crime of violence,” carjacking,
             in violation of 18 U.S.C. §§ 924(c) and
             2119(1), and aiding and abetting in violation
             of 18 U.S.C. § 2; (iii) “obstruct[ing],
             delay[ing] and affect[ing], and attempt[ing]
             and conspir[ing] to obstruct, delay and affect
             commerce   ...   by   robbery  ...   in   that
             [Eccleston] did unlawfully take and obtain
             personal property” from Karen Kuepers “by
             means of actual and threatened violence, and
             fear of injury, in violation of 18 U.S.C.
             1951(a) and aiding and abetting in violation
             of 18 U.S.C. 2”; and (iv) “us[ing [and
             carry[ing] a firearm ... during and in
             relation to a crime of violence,” in violation
             of 18 U.S.C. §§ 1951(a) and 924(c) and aiding
             and abetting in violation of 18 U.S.C. § 2.

United States v. Eccleston, No. CIV 19-1201 JB\CG, 2020 WL 4557094

(D.N.M. July 28, 2020). After sentencing, Petitioner extensively

challenged his conviction and sentence in direct and collateral

appeals. Id., n. 1. Most recently, Petitioner’s sentencing court

denied his successive § 2255 motion under United States v. Davis,




                                        3
  Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 4 of 9 PageID: 72



139 S. Ct. 2319 (2019), in which the Supreme Court held that §

924(c)’s residual clause is unconstitutionally vague. Id.

II.   DISCUSSION

      A.     The Petition

      Petitioner alleges the following grounds for relief in his

petition:

           1. Failure to state an offense. Defendant is currently
              detained illegally. Indictment does not charge that
              defendant knowingly and willingly interfered with
              commerce. (citing Taylor v. U.S., 136 S. Ct. 2074
              (2016)).

           2. Actual innocence … The Defendant is actually innocent of
              Count 5 & 6 of the Second Superseding Indictment because
              Count 5 fails to state an offense and Count 6 for 924(c)
              is premised on Count 5, Count 6 does not charge second
              or subsequent for 924(c).

           3. Court lacked jurisdiction. The Defendant was charged      for
              aiding abetting the principal Ronald Martinez who         was
              not found guilty of Count 5 & 6 and therefore             the
              defendant can not be guilty of conduct the principal      was
              not found guilty of….

           4. Challenge to legality of custody. § 2255 would be
              inadequate or ineffective. Taylor is a substantive
              criminal law ruling by the Supreme Court and Defendant
              is actually innocent of Counts 5 & 6.

(Pet. ¶13, Dkt. No. 1.)

      In his first Addendum (“Addendum No. 1”), Petitioner adds the

following claims:

           1. Indictment failed to allege element          of   interstate
              commerce (knowingly and willingly).

           2. The defendant asserts a Bailey v. United States 516 U.S.
              137 (1995) violation as it pertains to Counts 5 & 6 of
              the Second Superseding Indictment due that the firearm

                                     4
  Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 5 of 9 PageID: 73



            in question in Count 6 was not “used”                  but   only
            “possessed” at the scene of the crime.

(Addendum No. 1, Dkt. No. 1-2.)

       In his second Addendum (“Addendum No. 2”), Petitioner asserts

            In Rosemond [v. United States, 133 S. Ct. 2734 (2013)]
            the U.S. Supreme Court made a substantive rule
            alteration in the range of conduct or the class of
            persons the law can punish. Nowhere in the indictment or
            information or plea agreement does it ever state that
            the defendant Sebastien Eccleston, knowingly and
            willingly aid and abet the principal Ronald Martinez.

(Addendum No. 2, Dkt. No. 2 at 1-2.)

       Petitioner, in his third Addendum (“Addendum No. 3”), alleges

that the Court lacked jurisdiction because the Indictment lacked

a nexus to Interstate Commerce for Hobbs Act robbery. (Addendum

No. 3, Dkt. No. 3.) Finally, in his fourth Addendum (“Addendum No.

4”),    Petitioner     maintains   that   his   plea   was   not   knowing,

intelligent and voluntary because he “did not know he was being

enhanced as a repeat offender for a firearm that was not ‘used’ in

the second or subsequent offense for Hobbs Act robbery, under

924(c), at the time of the plea.” (Addendum No. 4, Dkt. No. 6 at

2.)

       B.   Analysis

            1.   The § 2255(e) Saving Clause

       Congress enacted 28 U.S.C. § 2255 to replace traditional

habeas corpus under § 2241 for federal prisoners, for the purpose

of allowing prisoners to file motions seeking collateral review of


                                     5
  Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 6 of 9 PageID: 74



their sentences in the sentencing court rather than in the district

of confinement. Bruce v. Warden Lewisburg, 868 F.3d 170, 178 (3d

Cir. 2017). A federal prisoner must seek collateral review of his

conviction or sentence under § 2255, unless the prisoner can

establish that the saving clause of § 2255(e) is applicable. Id.

The saving clause applies when the remedy by motion under § 2255

is inadequate or ineffective to test the legality of a prisoner’s

sentence. Bruce,    868 F.3d at 178 (citing § 2255(e)).

     In 1996, Congress added significant gatekeeping provisions to

§ 2255, restricting second or successive § 2255 motions solely to

instances   of   “newly   discovered     evidence”   or   “a   new    rule   of

constitutional law made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” Id. at 179

(quoting § 2255(h)). Congress did not address how a prisoner could

raise a claim on collateral review that the federal criminal

statute he was convicted for violating has since been interpreted

more narrowly. Id. Thus, the Third Circuit determined that “in the

unusual   situation   where    an   intervening      change    in    statutory

interpretation runs the risk that an individual was convicted of

conduct that is not a crime, and that change in the law applies

retroactively in cases on collateral review, he may seek another

round of post-conviction review under § 2241.” Id. (quoting In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)).



                                     6
  Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 7 of 9 PageID: 75



     To proceed under § 2241, two conditions must be met:            (1) a

prisoner must assert a claim of actual innocence because he is

detained for conduct subsequently rendered non-criminal by an

intervening Supreme Court precedent that, as found by the Third

Circuit, applies retroactively in cases on collateral review; and

(2) the prisoner must be barred from challenging the legality of

his conviction under § 2255; in other words, the prisoner “‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Cordaro v.

United States, --- F.3d---, 2019 WL 3542904, at *5 (3d Cir. Aug.

5, 2019) (quoting In re Dorsainvil, 119 F.3d at 252.)

          2.    Whether Petitioner’s Claims Fall Within the Saving
                Clause of § 2255(e)

     Petitioner relies on Taylor v. United States to use the saving

clause in § 2255(e). In Taylor, the Supreme Court stated

          Our holding today is limited to cases in which
          the defendant targets drug dealers for the
          purpose of stealing drugs or drug proceeds. We
          do not resolve what the Government must prove
          to establish Hobbs Act robbery where some
          other type of business or victim is targeted.


Taylor, 136 S. Ct. at 2082. Petitioner’s conviction did not involve

targeting drug dealers for the purpose of stealing drugs or drug

proceeds. See Eccleston, 2020 WL 4557094 (D.N.M. July 28, 2020).

Therefore, Petitioner cannot use the § 2255(e) safety valve to

bring his claim under § 2241.


                                     7
  Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 8 of 9 PageID: 76



     Petitioner also relies on Bailey v. United States, 516 U.S.

137 (1995) to bring a claim under § 2241. Petitioner pled guilty

in May 1996; therefore, Bailey is not an intervening Supreme Court

precedent.

     Petitioner further seeks to bring a claim under Rosemond. In

Rosemond, the Supreme Court held

          A federal criminal statute, § 924(c) of Title
          18, prohibits “us[ing] or carr[ying]” a
          firearm “during and in relation to any crime
          of violence or drug trafficking crime.” In
          this case, we consider what the Government
          must show when it accuses a defendant of
          aiding or abetting that offense. We hold that
          the Government makes its case by proving that
          the defendant actively participated in the
          underlying drug trafficking or violent crime
          with advance knowledge that a confederate
          would use or carry a gun during the crime's
          commission.

Rosemond v. United States, 572 U.S. 65, 67 (2014). The Third

Circuit has not yet addressed whether a claim based on Rosemond

may be brought under § 2241. Solomon v. Warden Lewisburg USP, 764

F. App'x 140, 142 (3d Cir. 2019). Therefore, the Court would order

Respondent    to   file   an   Answer   to   Petitioner’s   claim   based   on

Rosemond. The remainder of Petitioner’s claims fail to meet the

two-part test for jurisdiction under § 2241, that a retroactive,

intervening    Supreme    Court    precedent    renders     his   conduct   of

conviction no longer criminal and that he is barred from bringing

the claim under § 2255.



                                        8
    Case 1:20-cv-07042-RMB Document 7 Filed 08/18/20 Page 9 of 9 PageID: 77



III. CONCLUSION

       Because Petitioner has not paid the filing fee or submitted

a    properly     completed     IFP      application,        the     Court     will

administratively      terminate    the       §    2241   petition,   subject    to

reopening.



An appropriate Order follows.



Date:    August 17, 2020

                                                 s/Renée Marie Bumb
                                                 RENÉE MARIE BUMB
                                                 UNITED STATES DISTRICT JUDGE




                                         9
